
	

115 HR 4869 IH: Northern Mariana Islands U.S. Workforce Act
U.S. House of Representatives
2018-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS2d Session
		H. R. 4869
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2018
			Mr. Sablan introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To incentivize the hiring of United States workers in the Commonwealth of the Northern Mariana
			 Islands, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Northern Mariana Islands U.S. Workforce Act. 2.PurposeThe purpose of this Act is—
 (1)to increase the percentage of United States workers (as defined in section 6(i) of the Joint Resolution entitled A Joint Resolution to approve the Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, and for other purposes (48 U.S.C. 1806)) in the total workforce of the Commonwealth of the Northern Mariana Islands, while maintaining the minimum number of workers who are not United States workers to meet the changing demands of the Northern Mariana Islands’ economy;
 (2)to incentivize the hiring of United States workers into such workforce; and (3)to ensure that no United States worker—
 (A)is at a competitive disadvantage for employment compared to workers who are not United States workers; or
 (B)is displaced by a worker who is not a United States worker. 3.Transitional provisions (a)In generalSection 6 of the Joint Resolution entitled A Joint Resolution to approve the Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, and for other purposes (48 U.S.C. 1806) is amended—
 (1)in subsection (a)— (A)in paragraph (2), by striking 2019 and inserting 2029; and
 (B)by amending paragraph (6) to read as follows:  (6)Fees for training united states workers (A)Supplemental fee (i)In generalIn addition to fees imposed pursuant to sections 208(d)(3) and 245(i), the Immigration and Nationality Act (8 U.S.C. 1158(d)(3) and 1255(i)) to recover the full costs of adjudication services, the Secretary shall impose an annual supplemental fee of $200 per nonimmigrant worker on each prospective employer who is issued a permit under subsection (d)(3) during the transition program.
 (ii)Inflation adjustmentBeginning in fiscal year 2020, the Secretary may annually adjust the fee imposed under clause (i) by a percentage equal to the annual change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics.
 (iii)Use of fundsAmounts collected pursuant to clause (i) shall be annually deposited into the Treasury of the Commonwealth Government for the sole and exclusive purpose of funding vocational education, apprenticeships, or other training programs for United States workers.
 (B)Plan for the expenditure of fundsAt the beginning of each calendar year, and before any of the supplemental fees are deposited into the Treasury of the Commonwealth Government for that calendar year, the Commonwealth Government shall submit to the Secretary of Labor—
 (i)a plan for the expenditures of amounts deposited under subparagraph (A)(iii); (ii)a projection of the effectiveness of such expenditures in the placement of United States workers into jobs held by non-United States workers; and
 (iii)a report on the changes in employment of United States workers attributable to expenditures of such amounts during the previous year.
 (C)Payment restrictionPayments may not be made from amounts deposited under subparagraph (A)(iii) until after the Secretary of Labor has approved the expenditure plan submitted under subparagraph (B)(i).
 (D)ReportThe Secretary of Labor shall submit an annual report to Congress that describes the effectiveness of the Commonwealth Government at meeting the goals set forth in the expenditure plan submitted under subparagraph (B)(i).;
 (2)in subsection (b), by adding at the end the following:  (3)ReportNot later than 3 years after the date of the enactment of the Northern Mariana Islands U.S. Workforce Act, the Secretary shall submit a report to the Committee on Energy and Natural Resources of the Senate, the Committee on the Judiciary of the Senate, the Committee on Natural Resources of the House of Representatives, and the Committee on the Judiciary of the House of Representatives that—
 (A)projects the number of asylum claims the Secretary anticipates following the termination of the transition period; and
 (B)describes the efforts of the Secretary to ensure appropriate interdiction efforts, provide for appropriate treatment of asylum seekers, and prepare to accept and adjudicate asylum claims in the Commonwealth.;
 (3)in subsection (d)— (A)by redesignating paragraphs (2) through (5) as paragraphs (3) through (6), respectively;
 (B)by inserting after paragraph (1) the following:  (2)Protection for united states workers (A)Foreign labor certification (i)In generalBefore applying for a nonimmigrant worker permit under this subsection, a prospective employer shall obtain a certification from the Department of Labor confirming the prospective employer’s assertion that—
 (I)no qualified United States worker is able, willing, qualified, and available to accept the proposed job at the prevailing wage for that occupation in the Commonwealth; and
 (II)employment of the foreign worker will not adversely affect the wages and working conditions of similarly employed United States workers.
 (ii)PetitionAfter receiving a certification under clause (i), a prospective employer may submit a petition to U.S. Citizenship and Immigration Services for a Commonwealth Only Transitional Worker permit on behalf of the foreign worker.
 (B)Prevailing wage surveyIn order to effectuate the requirement for foreign labor certification, the Department of Labor shall conduct periodic prevailing wage surveys in the Commonwealth.
 (C)Minimum wageAn employer shall pay each Commonwealth Only Transitional Worker a wage that is not less than the greater of—
 (i)the statutory minimum wage in the Commonwealth; (ii)the Federal minimum wage;
 (iii)the prevailing wage in the Commonwealth for the occupation in which the worker is employed; or (iv)the actual wage level paid by the employer to any other individual employed in the same occupation.;
 (C)by amending paragraph (3), as redesignated, to read as follows:  (3)Permits (A)In generalThe Secretary shall establish, administer, and enforce a system for allocating and determining the number, terms, and conditions of permits to be issued to prospective employers for each such nonimmigrant worker described in this subsection who would not otherwise be eligible for admission under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
 (B)Comments from governorIn carrying out this paragraph, the Secretary— (i)shall consider, in good faith, any comments or advice submitted by the Governor of the Commonwealth, including any recommendation to reserve a number of permits each year for occupational categories necessary to maintain public health or safety in the Commonwealth;
 (ii)shall, not later than 30 days after the receipt of such comments or advice, submit a written response to the Governor; and
 (iii)in the Secretary’s sole discretion, may make the reservation of permits recommended by the Governor.
 (C)Numerical capThe number of permits issued under subparagraph (A) may not exceed 13,000 during fiscal year 2019. (D)Annual adjustmentsBeginning in fiscal year 2020, and annually thereafter, the number of permits issued under subparagraph (A) may not exceed a number that is 500 fewer than the number of permits that were issued during the immediately preceding fiscal year.
								(E)Reports regarding the percentage of domestic workers
 (i)By governorNot later than 60 days before the end of each calendar year, the Governor shall submit a report to the Secretary that identifies the ratio between domestic workers to non-domestic workers in the Commonwealth’s workforce based on income tax filings with the Commonwealth for the tax year.
 (ii)By GAONot later than December 31, 2019, and biennially thereafter, the Comptroller General of the United States shall submit a report to the Chair and Ranking Member of the Committee on Energy and Natural Resources of the Senate and the Chair and Ranking Member of the Committee on Natural Resources of the House of Representatives that identifies the ratio between domestic workers and non-domestic workers in the Commonwealth’s workforce during each of the previous 5 calendar years.
									(F)Application; issuance of permits
 (i)SubmissionA prospective employer may submit an application— (I)for a new permit 180 days before the beginning of the allocation year in which the permit will become effective; or
 (II)for the renewal of an existing permit 180 days before the end of the allocation year in which the existing permit expires.
 (ii)AdjudicationThe Secretary shall adjudicate an application for a permit submitted pursuant to clause (i) not later than 60 days after the receipt of such application.
 (iii)Employment verificationThe Secretary shall establish a system for each employer of a Commonwealth Only Transitional Worker to submit a quarterly report to the U.S. Immigration and Customs Enforcement office in the Commonwealth that provides evidence to verify the continuing employment and payment of such worker under the terms and conditions set forth in the permit petition that the employer filed on behalf of such worker.
									(iv)Revocation
 (I)In generalThe Secretary may revoke a permit approved under this paragraph if— (aa)the employer fails to maintain the continuous employment of the subject worker, fails to pay the subject worker, or commits any other violation of the terms and conditions of employment; or
 (bb)the beneficiary of such petition does not apply for a visa within 60 days after the approval of such petition.
 (II)Use of revoked petitionA revoked petition under this paragraph shall be immediately available for use within the same fiscal year for which the petition was approved and shall not be further counted against the numerical limit for that year.
										(v)Legitimate business
 (I)In generalA prospective employer that is not a legitimate business may not be granted a petition. (II)Defined termIn this clause, the term legitimate business means a real, active, and operating commercial or entrepreneurial undertaking that the Secretary, in the Secretary’s sole discretion, determines—
 (aa)produces services or goods for profit, or is a governmental, charitable, or other validly recognized nonprofit entity;
 (bb)meets applicable legal requirements for doing business in the Commonwealth; (cc)has substantially complied with wage and hour laws, occupational safety and health requirements, and all other Federal requirements related to employment during the preceding 5 years; and
 (dd)does not directly or indirectly engage in prostitution, human trafficking, or any other activity that is illegal under Federal or Commonwealth law.
 (vi)Construction occupationsA permit for Construction and Extraction Occupations (as defined by the Department of Labor as Standard Occupational Classification Group 47–0000) may only be issued to extend a permit that was first issued before October 1, 2015.
									;
 (D)in paragraph (4), as redesignated, by inserting or to Guam for the purpose of transit only after except admission to the Commonwealth; (E)in paragraph (5), as redesignated, by adding at the end the following: Approval of a petition filed by the new employer within the same fiscal year as the current permit shall not count against the numerical limitation for that period.; and
 (F)by adding at the end the following:  (7)CW–3 workers (A)DesignationThe Secretary shall designate an alien admitted under this subsection as a CW–3 worker if the alien—
 (i)was admitted to the Commonwealth as a Commonwealth Only Transitional Worker during fiscal year 2014 and every subsequent fiscal year beginning before the date of the enactment of the Northern Mariana Islands U.S. Workforce Act; and
 (ii)is otherwise admissible. (B)Permit (i)In generalEach CW–3 worker shall be deemed to have met the foreign labor certification requirement under paragraph (2) and, upon application, shall be issued a permit to remain in the Commonwealth during the 3-year period beginning on the date of the enactment of the Northern Mariana Islands U.S. Workforce Act.
 (ii)RenewalThe permit issued under clause (i) may be renewed in 3-year increments during the transition period described in subsection (a)(2) if the alien remains outside of the United States for a continuous period of not less than 30 days during the 180-day period immediately preceding each such renewal.
 (iii)Numerical limitationEach permit issued under clause (i) shall count against the annual numerical limitations set forth in subparagraphs (C) and (D) of paragraph (3).
 (C)RosterThe Secretary shall maintain a roster of aliens in this category. (D)FeeEmployers of CW–3 workers shall be subject to the annual education fee under subsection (a)(6).
 (8)Requirement to remain outside of the united statesExcept as provided in paragraph (7), the permit for a Commonwealth Only Transitional Worker may not be renewed for more than 2 consecutive years. An alien may not again be eligible for such a permit until after the alien has remained outside of the United States for a continuous period of not less than 30 days.; and
 (4)by adding at the end the following:  (i)DefinitionsIn this section:
 (1)Allocation yearThe term allocation year means the fiscal year immediately following the current year. (2)CommonwealthThe term Commonwealth means the Commonwealth of the Northern Mariana Islands.
 (3)Commonwealth only transition workerThe term Commonwealth Only Transition Worker means an alien who has been admitted into the Commonwealth under the transition program for the purposes of a permit provided under subsection (d)(3).
 (4)Current yearThe term current year means the fiscal year in which an allocation is determined for the allocation year. (5)Domestic workerThe term domestic worker means any worker who is—
 (A)a United States worker; or (B)a citizen of the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau (known collectively as the Freely Associated States) who has been lawfully admitted to the United States pursuant to—
 (i)section 141 of the Compact of Free Association between the Government of the United States and the Governments of the Marshall Islands and the Federated States of Micronesia (48 U.S.C. 1921 note); or
 (ii)section 141 of the Compact of Free Association between the United States and the Government of Palau (48 U.S.C. 1931 note).
 (6)GovernorThe term Governor means the Governor of the Commonwealth of the Northern Mariana Islands. (7)SecretaryThe term Secretary means the Secretary of Homeland Security.
 (8)Tax yearThe term tax year means the fiscal year immediately preceding the current year. (9)United States workerThe term United States worker means any worker who is—
 (A)a citizen or national of the United States; or (B)an alien who has been—
 (i)lawfully admitted for permanent residence; (ii)admitted as a refugee under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157); or
 (iii)granted asylum under section 208 of such Act (8 U.S.C. 1158). . (b)RulemakingNot later than 60 days after the date of the enactment of this Act, the Secretary of Homeland Security shall publish regulations in the Federal Register to implement the amendments made by subsection (a).
 (c)Department of the Interior technical assistanceNot later than October 1, 2019, and biennially thereafter, the Secretary of the Interior shall submit a report to Congress that describes the fulfillment of the Department of the Interior’s responsibilities to the Commonwealth of the Northern Mariana Islands—
 (1)to identify opportunities for economic growth and diversification; (2)to provide assistance in recruiting, training, and hiring United States workers; and
 (3)to provide such other technical assistance and consultation as outlined in section 702(e) of the Consolidated Natural Resources Act of 2008 (48 U.S.C. 1807).
				
